On Petition for Rehearing.
Per Curiam.
On petition for rehearing the third and fourth sentences of our previous opinion are ordered stricken therefrom and the last three sentences 'of said opinion and judgment heretofore rendered herein by this Court on September 23, 1936, are hereby modified and changed so as to read as follows: “It appearing that all four of said lots were assessed for State, County and City taxes together as a unit, and assessed for street improvement liens singly and separately, the decree of the court below, unless it should be made to appear to the Chancellor that it cannot equitably be done should be modified so as to adjudicate the amount of the tax and assessment lien, and proportion of costs and attorney’s fees, due on each of said lots, by apportioning to each of said lots its due share of the total of ad valorem taxes or tax liens found to be due on all four of said lots, as well as its due share of the total costs and attorney’s fees allowed in the decree, the same to be apportioned to each lot in proportion to area (which, if each of said lots is the same size, - would mean one-fourth of said total should be apportioned to each lot), and there should then be added to such apportionment to each lot the amount of the special assessment lien found by the court to be resting on each such lot; so that any of the party or parties defendant to this cause who are equitably entitled to redeem any one or more of said lots may-have an opportunity to do so before foreclosure sale, within such time as the court may designate, by paying the *275amount so apportioned to each such lot or lots so redeemed. The cases of Green Cove Farms, Inc., v. Ivey, 119 Fla. 561, 161 So. 56, and State v. Culbreath, 118 Fla. 6, 160 So. 3, while not directly in point, are persuasive in this connection. When so modified, the'decree appealed from shall stand affirmed.
“Reversed and remanded with directions for modification of final decree.”
Having made the foregoing change in and amplification of our former opinion and judgment in this case, the petition for rehearing will be denied.
It is so ordered.
Whitfield. C. J., and Brown and Davis, J. J., concur.
Ellis, P. J., and Terrell and Buford, J. J., concur in the opinion and judgment.